internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp plr-102440-00 date date number release date index number controlled a holdco a1 holdco a2 holdco a3 contribution llc i sub e4 sub e4 newco i assets this letter replies to your date request that we further supplement our letter_ruling dated date plr-121425-98 the original letter_ruling as supplemented by our letter rulings dated date plr-107269-99 and date together the prior letter rulings capitalized terms not defined in this letter retain the meanings assigned them in the original letter_ruling the prior letter rulings address certain federal_income_tax consequences of the distributions by distributing of the stock of controlled a and controlled b and related transactions summary of facts controlled a wholly owns holdco a1 holdco a1 wholly owns holdco a2 holdco a2 wholly owns contribution llc i and holdco a3 contribution llc i owns the i assets holdco a3 wholly owns sub e4 proposed transactions plr-102440-00 for good business reasons controlled a has proposed the following transactions i holdco a3 will form a new wholly owned limited_liability_company sub e4 newco sub e4 newco will elect under sec_301_7701-3 of the procedure and administration regulations to be treated as an association_taxable_as_a_corporation effective at the date of its formation ii sub e4 will merge with and into sub e4 newco iii contribution llc i will sell or otherwise dispose_of the i assets ruling based on the information submitted with the original and supplemental ruling requests we rule that the transactions described above in steps i ii and iii will not adversely affect any of the rulings contained in the prior letter rulings and the prior letter rulings retain full force and effect procedural matters this letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each affected taxpayer for the tax_year in which the transactions covered by this letter are completed under a power_of_attorney on file in this office a copy of this letter is being sent to each of your authorized representatives sincerely associate chief_counsel corporate by wayne t murray senior technician reviewer branch
